*456The Family Court properly denied the application. Family Court Act § 451 (1) provides that a “modification, set aside or vacatur shall not reduce or annul child support arrears accrued prior to the making of an application pursuant to this section.” Respondent’s reliance on Matter of Blake v Syck (230 AD2d 596, 599 [1997], lv denied 90 NY2d 811 [1997]) is misplaced, as in that case the father’s income never exceeded the poverty income guidelines, and accordingly the child support arrears could not exceed $500 (see Family Ct Act § 413 [1] [g]; see also Matter of Commissioner of Social Servs. v Campos, 291 AD2d 203 [2002]). Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Acosta and AbdusSalaam, JJ.